453 So.2d 429 (1984)
Doris FRANTZ, Appellant,
v.
Leonard FRANTZ, Appellee.
No. 83-2871.
District Court of Appeal of Florida, Third District.
June 26, 1984.
Rehearing Denied August 10, 1984.
*430 Smith & Mandler and Jonathan A. Heller, Miami Beach, for appellant.
Richard H.W. Maloy, Coral Gables, for appellee.
Before SCHWARTZ, C.J., HUBBART, J., and WINIFRED J. SHARP, Associate Judge.
PER CURIAM.
The order denying the ex-wife an increase in alimony is affirmed on the ground that the record supports an application of the principle that
an increase in the husband's ability would not itself justify an upward modification of alimony if the wife's needs are already fully met either by the existing award or otherwise. See generally 10A Fla.Jur. Dissolution of Marriage § 53 (1973).
Powell v. Powell, 386 So.2d 1214, 1216, n. 6 (Fla. 3d DCA 1980).
Since both parties were unsuccessful in their respective motions for modification, we likewise find no merit in Ms. Frantz' assertion of error in the denial of her claim for attorney's fees. See Jaffee v. Jaffee, 394 So.2d 443 (Fla. 3d DCA 1981).
Affirmed.